265 S.W.3d 349 (2008)
C.M.D. & K.D.D, by their next friend, Sean C. DESMOND and Sean C. Desmond, Individually, Respondents,
v.
Wendy Dawn BLUMHORST, Appellant.
No. WD 68402.
Missouri Court of Appeals, Western District.
September 30, 2008.
James P. Barton, Jr., Marshall, MO, for appellant.
Sean C. Desmond, Lee's Summit, MO, pro se, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, and JOSEPH P. DANDURAND, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Wendy Dawn Blumhorst (Mother) appeals the judgment in favor of Sean Desmond (Father) on the basis that it does not conform to the parties' agreement as to the splitting of child tax credits and abatement of child support during the summer. On appeal, Mother argues that the transcript reflects an agreement as to custody and visitation only. Having carefully considered Mother's contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).